           Case 1:17-cv-00001-NRB Document 62 Filed 12/28/18 Page 1 of 2
                                                                                               One Penn Plaza
                                                                                                    Suite 2430
                                                                                          New York, NY 10119
                                                                                              T 212.239.1114
                                                                                              F 917.398.1217


                                                                                           DANIEL KNOX
                                                                                            Managing Attorney
                                                                                           dknox@knoxlaw.nyc

                                                             December 28, 2018


VIA ECF

The Honorable Naomi Reice Buchwald
United States District Court for the
Southern District of New York
500 Peal Street
New York, New York 10007

Re:     Treasure Chest Themed Value Mail, Inc. v. David Morris Intl., Inc.
        1:17-cv-00001-NRB (S.D.N.Y.)

Dear Judge Buchwald:

Defendant untimely1 and mistakenly argues that Plaintiff’s request for a pre-motion conference
should be denied because it has not already proven that the motion will be successful. In the
process, Defendant has confused the requirements for a request for a pre-motion conference and
the ultimate showing required for Plaintiff to prevail in its motion.
This Court’s Individual Practices require no more of Plaintiff than to set forth the basis of the
contemplated motion. To require proof at the outset, as Defendant contends, would frustrate the
Court’s process, resulting in full motions being presented in conference requests and the filings
of redundant supporting briefs.
Defendant’s remaining contention regarding the propriety of enforcement methods is also
unavailing. It is axiomatic that a judgment-debtor, such as Defendant, may not dictate which
available methods a judgment-creditor may utilize to enforce a judgment. Contrary to
Defendant’s implication, 28 U.S.C. § 1963 lacks any language limiting its applicability as a first
or last resort.
Finally, Defendant’s contentions regarding the effect of a reversal or modification on appeal are
particularly without merit. Fed. R. Civ. P. 62(d) specifically provides Defendant an avenue for



1
 The Court’s Individual Practices provides that opposition to a pre-motion conference request should be submitted
within three business days. Plaintiff’s request letter was submitted on December 18, 2018, thus the deadline for
Defendant’s opposition would have been December 21, 2018. Accordingly, the December 28, 2018 submission is
untimely.

                                                        1
         Case 1:17-cv-00001-NRB Document 62 Filed 12/28/18 Page 2 of 2



relief under the circumstances. Absent a bond, Defendant lacks any legal method to halt
collection efforts, hence the frivolous arguments.
Concisely, Defendant has failed to provide a timely, meritorious opposition to Plaintiff’s request
for a pre-motion conference. Plaintiff reiterates that it can presently make the required showing
under 28 U.S.C. § 1963, and respectfully requests a pre-motion conference at the earliest date
permitted by the Court’s schedule.

                                                     Very truly yours,


                                                     _______________
                                                            /s/
                                                     Daniel Knox




cc: all counsel by CM/ECF




                                                2
